 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:19–mc–57 MCE-KJN
12                       Plaintiff,
13            v.                                         ORDER GRANTING CONTINUANCE OF
                                                         HEARING TO ALLOW U.S. TO CONDUCT
14    SURJIT SINGH, et al.,                              FURTHER DISCOVERY
15                       Defendant and
                         Judgment Debtor.
16

17          Pursuant to the writ issued by the Clerk, garnishee Bank of America is holding cash in a

18   bank account and two safe deposit boxes with unknown contents pursuant to the writ, which is

19   property in which defendant/judgment debtor Surjit Singh maintains an interest; the U.S.

20   maintains that Beera Kaur is Singh’s spouse. (See ECF 9-10 at 2.) Kaur opposes the writ

21   because she says that she is not married to Surjit Singh, and she requested a hearing under 28

22   U.S.C. § 3205(c)(5). (See ECF No. 10, 12.)

23          The U.S. now seeks a continuance of the August 22 2019 hearing, contending that it needs

24   further time to investigate Ms. Kaur’s claim (that while she is married to a Surjit Singh, she is not

25   married to defendant Surjit Singh). Further, the U.S. contends it needs additional time to take Ms.

26   Kaur’s deposition, as it did not have time to arrange for a translator at the previous scheduled

27   deposition on August 9. The U.S. stated that Ms. Kaur would not consent to another continuance

28   of the hearing, stating that Ms. Kaur proposed the U.S. drop its suit and refile after investigating.
                                                        1
 1          Ms. Kaur opposes the continuance, arguing good cause does not exist because the U.S.

 2   also has a writ of garnishment served on a different bank seeking Mr. Singh’s assets. Ms. Kaur

 3   also contends the U.S. is not without fault in the delays, as it has previously sought two

 4   continuances of the hearing and amendment of the pleading schedule.

 5          Finding good cause, the court grants a continuance of the hearing. The U.S. requests a

 6   hearing date of October 17, 2019, with permission to file supplemental briefing by October 10.

 7   Ms. Kaur requests that if the U.S. is granted permission for supplemental briefing, she be allowed

 8   an additional 10 days to respond. Consistent with Local Rule 230, and given the current posture

 9   of the parties, the Court will grant additional time for both parties to file supplemental briefs. The

10   U.S. will have until October 10, 2019 to file; Ms. Kaur will have until October 21 to respond.

11   The hearing on this matter will be continued until October 31, 2019.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. The request of the United States for a continuance (ECF No. 18) is GRANTED;

14          2. The United States is granted leave to file supplemental briefing by October 10, 2019;

15          3. Beera Kaur is granted leave to file a response to the U.S. supplemental brief, due by

16              October 21, 2019; and

17          4. The hearing on this matter is reset to October 31, 2019, at 10:00 A.M., in Courtroom

18              25.

19          IT IS SO ORDERED.

20   Dated: August 20, 2019
21

22

23

24
     sing.57
25

26
27

28
                                                        2
